DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	This action is in response to applicant’s Preliminary Amendment filed on 01/08/2020. Claims 21-24 have been cancelled. Currently, claims 1-20 are pending. 

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
 
Information Disclosure Statement
	The information disclosure statement submitted on 01/08/2020 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-8, 10-15, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LORENZ et al. (U.S. PGPub 2012/0314746 A1) in view of Rexberg et al. (U.S. PGPub 2007/0063770 A1).
claim 1, LORENZ discloses a device configured to perform wireless communication (read as the RF transmitter 220, figure 2, par [0023]), the device comprising: a pre-distortion circuit configured to pre-distort an input signal based on a parameter set comprising a plurality of coefficients and generate a pre-distorted signal (read as digital module 202 may pre-distort I and Q signals 204a and 204b to compensate for non-linearities in module 206 and PA 110, and TX statistics calculator module 216 also calculates auto-correlation products of the digital input reference signal and of the digital feedback signal, these products, which are further described below, are then provided via signal 234 to digital module 202 to estimate the EVM at the output of PA 210, figure 2, par [0024] and [0034]); a power amplifier configured to amplify the pre-distorted signal and generate an output signal (read as PA 210 and its output after applying the signal based on output of digital module 202, figure 2 par [0031]); and a parameter obtaining circuit configured to perform an dynamical operation (see par [0030]) based on the output signal changing over time and the pre-distorted signal, according to an indirect training structure configured to minimize a difference between an intermediate signal obtained based on the output signal and the pre-distorted signal, and obtain the parameter set (read as TX statistics calculator module 216 correlates feedback I and Q signals 232a and 232b with I and Q signals 204a and 204 to produce cross-correlation products between the digital feedback signal and the digital input reference signal, TX statistics calculator module 216 also calculates auto-correlation products of the digital input reference signal and of the digital feedback signal; these products, which are further described below, are then provided via signal 234 to digital module 202 to estimate the EVM at the output of PA 210, figure 2, par [0034]).
However, LORENZ discloses the claimed invention above and the pre-distortion is based on dynamical operation but does not disclose iterative approximation operation.

Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rexberg into the teachings of LORENZ for the purpose of determining more refined data and allow the pre-distorter (digital module 202) to be more accurate when compensating the distortion.
Consider claim 2, as applied to claim 1 above, LORENZ, as modified by Rexberg, discloses wherein the parameter obtaining circuit is configured to perform the iterative approximation operation based on a conjugate gradient method and obtain the parameter set (read as the complex numbers and complex matrix inversions are involved in the process, par [0032] of LORENZ, and using iterative approximation for training and updating the look-up table for pre-distorter 30; the process is repeated to obtain approximations of higher orders until convergence is reached (i.e. until there are only insignificant changes to the approximations from one iteration to the next), depending on the required accuracy, convergence is usually obtained after 3-5 iterations; however, if the accuracy requirements are relaxed, acceptable tables may even be obtained after the first or second iteration, figure 8, par [0037] of Rexberg)
Consider claim 3, as applied to claim 1 above, LORENZ, as modified by Rexberg, discloses wherein the parameter obtaining circuit obtains, as the parameter set, the plurality of 
Consider claim 5, as applied to claim 4 above, LORENZ, as modified by Rexberg, discloses wherein the parameter obtaining circuit performs the iterative approximation operation using the auto-correlation matrix and the cross-correlation vector and obtains a coefficient matrix such that a magnitude of a residue indicating a difference between a multiplication of the auto-correlation matrix by a coefficient matrix including the plurality of coefficients and the cross-correlation vector is equal to or less than a critical value (read as using iterative approximation for training and updating the look-up table for pre-distorter 30; the process is repeated to obtain approximations of higher orders until convergence is reached (i.e. until there are only insignificant changes to the approximations from one iteration to the next), depending on the required accuracy, convergence is usually obtained after 3-5 iterations; however, if the accuracy requirements are relaxed, acceptable tables may even be obtained after the first or second iteration, figure 8, par [0037] of Rexberg)
Consider claim 6, as applied to claim 4 above, LORENZ, as modified by Rexberg, discloses wherein the parameter obtaining circuit updates the auto-correlation matrix based on 
Consider claim 7, as applied to claim 6 above, LORENZ, as modified by Rexberg, discloses wherein the iterative approximation operation comprises a plurality of gradient-based approximation operations, which are iteratively performed (read as using iterative approximation for training and updating the look-up table for pre-distorter 30; the process is repeated to obtain approximations of higher orders until convergence is reached (i.e. until there are only insignificant changes to the approximations from one iteration to the next), depending on the required accuracy, convergence is usually obtained after 3-5 iterations; however, if the accuracy requirements are relaxed, acceptable tables may even be obtained after the first or second iteration, figure 8, par [0037] of Rexberg), wherein the parameter obtaining circuit updates the auto-correlation matrix and the cross-correlation vector whenever one gradient-based approximation operation is performed (read as TX statistics calculator module 216 correlates feedback I and Q signals 232a and 232b with I and Q signals 204a and 204 to produce cross-correlation products between the digital feedback signal and the digital input reference signal, 
Consider claim 8, as applied to claim 6 above, LORENZ, as modified by Rexberg, discloses wherein the iterative approximation operation comprises a plurality of gradient-based approximation operations (read as using iterative approximation for training and updating the look-up table for pre-distorter 30; the process is repeated to obtain approximations of higher orders until convergence is reached (i.e. until there are only insignificant changes to the approximations from one iteration to the next), depending on the required accuracy, convergence is usually obtained after 3-5 iterations; however, if the accuracy requirements are relaxed, acceptable tables may even be obtained after the first or second iteration, figure 8, par [0037] of Rexberg), which are iteratively performed, and wherein the parameter obtaining circuit updates the auto-correlation matrix and the cross-correlation vector whenever a predetermined number of gradient-based approximation operations are performed (read as TX statistics calculator module 216 correlates feedback I and Q signals 232a and 232b with I and Q signals 204a and 204 to produce cross-correlation products between the digital feedback signal and the digital input reference signal, TX statistics calculator module 216 also calculates auto-correlation products of the digital input reference signal and of the digital feedback signal; these products, which are further described below, are then provided via signal 234 to digital module 202 to estimate the EVM at the output of PA 210, figure 2, par [0034]).
Consider claim 10, as applied to claim 1 above, LORENZ, as modified by Rexberg, discloses wherein the pre-distortion circuit performs a pre-distortion using coefficients in a 

Consider claim 11, LORENZ discloses a method of amplifying a signal of a device (read as the RF transmitter 220, figure 2, par [0023]), the method comprising: obtaining an auto-correlation matrix and a cross-correlation vector based on a pre-distorted signal and an output signal, wherein the pre-distorted signal is obtained by pre-distorting an input signal (read as TX statistics calculator module 216 correlates feedback I and Q signals 232a and 232b with I and Q signals 204a and 204 to produce cross-correlation products between the digital feedback signal and the digital input reference signal, TX statistics calculator module 216 also calculates auto-correlation products of the digital input reference signal and of the digital feedback signal; these products, which are further described below, are then provided via signal 234 to digital module 202 to estimate the EVM at the output of PA 210, figure 2, par [0034]).; performing an dynamical operation (see par [0030]) based on the auto-correlation matrix and the cross-correlation vector and generating a coefficient matrix; providing the pre-distorted signal to a power amplifier, wherein the pre-distorted signal is generated by performing pre-distortion using a plurality of coefficients in the coefficient matrix; and amplifying the pre-distorted signal and generating the output signal (read as digital module 202 may pre-distort I and Q signals 204a and 
However, LORENZ discloses the claimed invention above and the pre-distortion is based on dynamical operation but does not disclose iterative approximation operation.
Nonetheless, in related art, Rexberg discloses a method/system for power amplifier pre-distortion using iterative approximation for training and updating the look-up table for pre-distorter 30; the process is repeated to obtain approximations of higher orders until convergence is reached (i.e. until there are only insignificant changes to the approximations from one iteration to the next), depending on the required accuracy, convergence is usually obtained after 3-5 iterations; however, if the accuracy requirements are relaxed, acceptable tables may even be obtained after the first or second iteration, figure 8, par [008], [0028] and [0037]-[0040].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rexberg into the teachings of LORENZ for the purpose of determining more refined data and allow the pre-distorter (digital module 202) to be more accurate when compensating the distortion.
Consider claim 12, as applied to claim 11 above, LORENZ, as modified by Rexberg, discloses wherein the generating of the coefficient matrix comprises obtaining the coefficient matrix by using a conjugate gradient method such that a magnitude of a residue indicating a difference between a vector obtained by multiplying the auto-correlation matrix by the coefficient matrix and the cross-correlation vector is equal to or less than a critical value (read as 
Consider claim 13, as applied to claim 11 above, LORENZ, as modified by Rexberg, discloses wherein the generating of the coefficient matrix comprises: obtaining an initial residue based on a set initial coefficient matrix; iteratively performing a plurality of gradient-based approximation operations and updating the coefficient matrix and a residue; and outputting a final updated coefficient matrix as a parameter set when a magnitude of the updated residue is a critical value or less (read as using iterative approximation for training and updating the look-up table for pre-distorter 30; the process is repeated to obtain approximations of higher orders until convergence is reached (i.e. until there are only insignificant changes to the approximations from one iteration to the next), depending on the required accuracy, convergence is usually obtained after 3-5 iterations; however, if the accuracy requirements are relaxed, acceptable tables may even be obtained after the first or second iteration, figure 8, par [0037] of Rexberg)
Consider claim 14, as applied to claim 13 above, LORENZ, as modified by Rexberg, discloses wherein the updating of the coefficient matrix and the residue comprises: calculating a gradient vector based on the coefficient matrix and the residue; and updating the coefficient matrix and the residue based on the calculated gradient vector (read as using iterative approximation for training and updating the look-up table for pre-distorter 30; the process is repeated to obtain approximations of higher orders until convergence is reached (i.e. until there 
Consider claim 15, as applied to claim 11 above, LORENZ, as modified by Rexberg, discloses wherein the obtaining of the auto-correlation matrix and the cross-correlation vector comprises obtaining an auto-correlation matrix corresponding to a current time point and a cross-correlation vector corresponding to the current time point with respect to the auto-correlation matrix and the cross-correlation vector, which change over time (read as digital module 202 may pre-distort I and Q signals 204a and 204b to compensate for non-linearities in module 206 and PA 110, and TX statistics calculator module 216 also calculates auto-correlation products of the digital input reference signal and of the digital feedback signal, these products, which are further described below, are then provided via signal 234 to digital module 202 to estimate the EVM at the output of PA 210, figure 2, par [0024] and [0034]).
Consider claim 17, as applied to claim 11 above, LORENZ, as modified by Rexberg, discloses wherein the providing of the pre-distorted signal to the power amplifier comprises: performing a pre-distortion operation using first coefficients corresponding to a first coefficient group, from among the plurality of coefficients; evaluating performance of the device; and performing a pre-distortion operation using second coefficients corresponding to a second coefficient group, from among the plurality of coefficients, when the evaluated performance is equal to or less than critical performance, wherein the second coefficient group is different from the first coefficient group (read as characterizing the PA over all conditions and by configuring 

Consider claim 18, LORENZ discloses a device configured to perform wireless communication, the device (read as the RF transmitter 220, figure 2, par [0023]) comprising: a power amplifier configured to amplify a pre-distorted signal and generate an output signal (read as digital module 202 may pre-distort I and Q signals 204a and 204b to compensate for non-linearities in module 206 and PA 110, and TX statistics calculator module 216 also calculates auto-correlation products of the digital input reference signal and of the digital feedback signal, these products, which are further described below, are then provided via signal 234 to digital module 202 to estimate the EVM at the output of PA 210, figure 2, par [0024] and [0034]); and a processor configured to obtain a solution of a matrix equation using an auto-correlation matrix obtained based on the output signal and a cross-correlation vector obtained based on the output signal and the pre-distorted signal, by using a dynamical operation method (see par [0030]), pre-distort an input signal using a plurality of coefficients in the solution, and provide the pre-distorted signal to the power amplifier (read as TX statistics calculator module 216 correlates feedback I and Q signals 232a and 232b with I and Q signals 204a and 204 to produce cross-correlation products between the digital feedback signal and the digital input reference signal, TX statistics calculator module 216 also calculates auto-correlation products of the digital input reference signal and of the digital feedback signal; these products, which are further described below, are then provided via signal 234 to digital module 202 to estimate the EVM at the output of PA 210, figure 2, par [0034]).

Nonetheless, in related art, Rexberg discloses a method/system for power amplifier pre-distortion using iterative approximation for training and updating the look-up table for pre-distorter 30; the process is repeated to obtain approximations of higher orders until convergence is reached (i.e. until there are only insignificant changes to the approximations from one iteration to the next), depending on the required accuracy, convergence is usually obtained after 3-5 iterations; however, if the accuracy requirements are relaxed, acceptable tables may even be obtained after the first or second iteration, figure 8, par [008], [0028] and [0037]-[0040].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rexberg into the teachings of LORENZ for the purpose of determining more refined data and allow the pre-distorter (digital module 202) to be more accurate when compensating the distortion.
Consider claim 20, as applied to claim 18 above, LORENZ, as modified by Rexberg, discloses wherein the processor performs pre-distortion using first coefficients in a first coefficient group, from among the plurality of coefficients, and performs pre-distortion using second coefficients in a second coefficient group when performance of the device is equal to or less than critical performance (read as characterizing the PA over all conditions and by configuring the PA to operate within a fixed margin from the specified EVM performance so as to accommodate all operating conditions, par [0018], [0020] and [0030]).


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over LORENZ et al. (U.S. PGPub 2012/0314746 A1) in view of Rexberg et al. (U.S. PGPub 2007/0063770 A1), and in further view of Magesacher et al. (U.S. Patent 9,484,962 B1).
Consider claim 4, as applied to claim 3 above, LORENZ, as modified by Rexberg, discloses wherein the parameter obtaining circuit generates an auto-correlation matrix used in a matrix equation, based on the output signal, and generates a cross-correlation vector used in the matrix equation, based on the output signal and the pre-distorted signal (read as TX statistics calculator module 216 correlates feedback I and Q signals 232a and 232b with I and Q signals 204a and 204 to produce cross-correlation products between the digital feedback signal and the digital input reference signal, TX statistics calculator module 216 also calculates auto-correlation products of the digital input reference signal and of the digital feedback signal; these products, which are further described below, are then provided via signal 234 to digital module 202 to estimate the EVM at the output of PA 210, figure 2, par [0034]), wherein the matrix equation is an equivalent to a problem of minimizing the magnitude of the error signal (read the EVM is the power in the feedback signal minus the amount of power that is explained by the power of the input signal being scaled by the complex gain of the concatenated transmit path and feedback path; thus, the EVM can be represented by the error matrix, par [0046]).
However, LORENZ, as modified by Rexberg, discloses the claimed invention above but does not specifically disclose of minimizing the magnitude of the error signal by using a Wiener filter.
Nonetheless, in related art, Magesacher discloses a device/method for pre-distortion using Wiener polynomials to obtain good overall linearization preformation with the pre-distortion unit, col. 5 with lines 12-37.
.

Allowable Subject Matter
Claims 9, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	
	

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645